Citation Nr: 0500943	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  00-09 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for arthritis of multiple 
joints (previously claimed as residuals of injuries to the 
shoulders and knees), to include as secondary to the service-
connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from January 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

In an October 2002 decision, the Board found that new and 
material evidence had been submitted and reopened the claim 
for service connection for arthritis of multiple joints 
(previously claimed as residuals of injuries to the shoulders 
and knees).  The Board then requested additional development 
prior to de novo review of the claim for service connection 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This regulation 
was subsequently invalidated by the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) (DAV).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) (2002) was inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002), because it denied an 
appellant a "review on appeal" when the Board considered 
additional evidence without having to remand the case to the 
RO for initial consideration.  Therefore, in September 2003, 
the Board remanded the case to the RO, and the veteran was 
issued a Supplemental Statement of the Case in May 2004 based 
on consideration of the complete record.  The case has now 
been returned to the Board for appellate review.  

The Board notes that the issue of entitlement to service 
connection for arthritis of multiple joints as secondary to 
the service-connected left ankle disability was not 
previously finally adjudicated, and was not the subject of 
the October 2002 Board decision.  However, since the 
disability at issue is the same (i.e., arthritis of multiple 
joints), and the matter of direct service connection has been 
reopened for de novo review, the Board has characterized the 
service connection matter as a single issue, to include on a 
secondary service connection basis, as provided on the 
initial page of this decision.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's service medical records show that he 
sustained injuries to his knees and shoulders in service; but 
no chronic residual disability from these injuries was shown 
upon separation examination.  

3.  The veteran's currently diagnosed degenerative arthritis 
of the knees, shoulders and right ankle was not diagnosed 
within one year of his discharge from service; and the most 
probative medical evidence shows that it is not related to 
his military service, including his injuries.  

4.  The competent medical evidence does not show that the 
veteran's currently diagnosed arthritis of the knees, 
shoulders, and right ankle is proximately due to or 
aggravated by the service-connected left ankle disability.  


CONCLUSION OF LAW

Arthritis of multiple joints, including the shoulders, knees 
and right ankle, (previously claimed as residuals of injuries 
to the shoulders and knees) was not incurred in or aggravated 
by active service, may not be presumed to have been so 
incurred, and is not proximately due to or aggravated by the 
service-connected left ankle disability.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1131, 1137, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 
3.310(a) (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and her representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that she 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

A VA letter issued in December 2001 apprised the veteran of 
the information and evidence necessary to reopen a claim for 
service connection and to establish service connection for a 
disability, which information and evidence, if any, that he 
was to provide, and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  He was also 
requested to provide any evidence in his possession that 
pertained to the claim.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159.  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. June 24, 2004) (Pelegrini II).  However, in the present 
case, the veteran's claim was initially adjudicated in 
February 1998, prior to the enactment of the VCAA, and the 
VCAA notice letter was not sent until December 2001.  
Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in December 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim for service connection for arthritis of 
multiple joints.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's private medical records, VA outpatient treatment 
reports, and his VA examination reports.  The Board sent 
letters to all the health care providers identified by the 
veteran and the records that had been submitted were 
associated with the file.  Additionally, the Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the issue on appeal.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claim for entitlement 
to service connection for arthritis of multiple joints.  As 
such, the Board finds VA's duty to assist in this case has 
been met.  Taking these factors into consideration, there is 
no prejudice to the veteran in proceeding to consider his 
claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2004).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent. Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).  

Where a veteran served 90 days or more, and arthritis becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2004).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  Additional 
disability resulting from the aggravation of a non service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  If all the evidence is in relative equipoise, the 
benefit of the doubt should be resolved in the veteran's 
favor, and the claim should be granted.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2004).  However, if the 
preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The veteran's service medical records show that upon pre-
induction examination in November 1954, it was noted that he 
had chipped cartilage in the left elbow and a history of 
edema in both knees in 1952.  There was no apparent damage to 
the major ligaments or cartilage, and he had full range of 
motion.  He injured his right wrist while playing football in 
June 1955.  X-rays were negative.  Also in June 1955, he 
complained of soreness in the left knee.  There was no 
apparent damage to the major ligaments or cartilage, and he 
had full range of motion.  In August 1955, he complained of 
soreness in his elbow and wrist, attributed by the examiner 
to too much effort.  In September 1955, he was seen for 
swelling and tenderness on the lateral aspect of his left 
ankle.  X-rays did not show any abnormalities.  In 
September 1956, the veteran was seen for complaints of a 
right groin strain and a right knee strain.  He was provided 
physical therapy.  In October 1956, he cut his finger playing 
football.  In October 1956, he injured his right knee playing 
football.  The diagnosis was strain of the medial portion of 
the infrapatellar tendon.  In November 1956, he injured his 
right ankle in a football game.  Whirlpool treatment was 
recommended.  In January 1957, he was seen for a sprained 
left ankle.  In an October 1956 Report of Medical History, 
the veteran noted he had sustained injury to his knee and 
shoulder during football practice.  He denied having a 
painful shoulder or elbow, a trick or locked knee, foot 
trouble, or arthritis.  Upon separation examination in 
October 1956, the veteran' musculoskeletal system was found 
to be clinically normal.  No chronic residual disability was 
found from any of the injuries he had sustained in service.  

Upon VA examination in June 1957, the veteran reported that 
he had injured both shoulders and knees as well as his left 
ankle in service.  Clinical evaluation showed full range of 
motion of the shoulder and knees, with no tenderness or 
swelling.  Clinical evaluation of the left ankle revealed 
some swelling.  X-rays showed slight post-traumatic arthritic 
changes in the left ankle.  The assessment was no current 
residual disability of the shoulders and knees; and post-
traumatic arthritis of the left ankle.  

In a July 1957 rating decision, the RO granted service 
connection for traumatic arthritis of the left ankle and 
assigned a 10 percent disability rating, effective January 
11, 1957.  

A private hospital discharge summary dated in April 1979 
showed that the veteran noted a past medical history of 
football injury to his knees which had been evaluated with 
arthroscopy in the past.  An X-ray of the right foot was 
normal.  

A private medical record dated in April 1985 showed that the 
veteran was seen for complaints of left knee pain.  The 
assessment was left knee arthritis.  

Private medical records dated in October 1994 show that the 
veteran was seen for a posterior dislocation of the left 
elbow.  He reported that he had tripped on a cement curb and 
fallen.  X-rays of the shoulder showed no obvious fracture or 
dislocation.  X-ray of the elbow showed a significant 
posterior dislocation.  

A private medical report dated in October 1995 revealed that 
the veteran was seen in the Emergency Room for complaints 
left knee pain.  He had fallen and noticed pain in his left 
knee right away.  Clinical evaluation showed that the 
cruciate and lateral ligaments were stressed and intact.  He 
had limited range of motion particularly with flexion due to 
pain and swelling.  There was pain on palpation of the medial 
and lateral joint line.  X-rays showed osteoarthritic changes 
with large degenerative osteophytes.  The assessment was 
acute left knee strain with effusion.  

A private medical record dated in October 1995 noted that the 
veteran had sustained at least a Grade II strain of the 
medial collateral ligament.  He noted a dramatic improvement 
in his knee.  Examination showed excellent motion and no 
effusion.  There was still some slight tenderness at the 
medial collateral ligament attachment to the femur.  

Private medical records show that X-rays of the knees in 
March 1998 revealed arthritis of both knees.  It was noted 
that diffuse osteoarthritis was suspected.  

A VA X-ray report dated in March 1998 indicated that  the 
veteran had chondrocalcinosis and degenerative changes in 
both knees.  

A VA outpatient treatment report dated in January 1999 showed 
that the veteran was seen for knee pain.  It was noted that 
the veteran had bilateral degenerative joint disease of the 
knees secondary to past trauma.  He had received injections 
in March 1998, but the pain continued.  A total right knee 
replacement was recommended.  

VA treatment reports show that the veteran underwent a right 
total knee arthroplasty in March 1999 due to right knee 
osteoarthritis.  

Upon VA examination in May 1999, the veteran reported 
increased pain in his left ankle.  He had a total right knee 
replacement two months prior and he had been putting more 
weight on the left ankle.  X-rays of the left ankle showed 
degenerative changes.  The assessment was residuals of an 
injury to the left ankle with traumatic arthritis.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in August 1999.  He stated that he had 
sustained several injuries to his joints in service and he 
had had constant pain in those joints since his discharge.  
He had conservative treatment over the years for his various 
complaints by private physicians.  However, those records 
were no longer available.  Currently, he had been diagnosed 
with arthritis in his knees, shoulders, back and ankles.  He 
was treated at a VA medical center.  

In an October 1999 statement a VA nurse practitioner stated 
that the veteran was followed in orthopedics.  She noted that 
the veteran had sustained several injuries in service to his 
right and left knees, right and left ankles, and both 
shoulders from playing football.  It was opined that, 
secondary to these injuries, he now had chronic traumatic 
arthritis.  

The veteran testified an another personal hearing before a 
hearing officer at the RO in March 2000.  He stated that he 
sustained injuries to his ankles, knees, and shoulders in 
service.  He sought treatment from private doctors over the 
years, but their medical records were not available.  He 
worked as a mail handler after he was discharged and he went 
to school.  He subsequently changed careers and worked as a 
nursing home administrator.  As he aged, the pain in his 
joints worsened.  His children recalled the difficulties that 
he had while they were growing up.  His oldest daughter was a 
nurse.  

In an April 2000 handwritten memorandum, a VA health care 
provider stated that the veteran had significant bilateral 
degenerative joint disease  of the knees.  He had a 
successful right total knee arthroplasty in March 1999 and 
will most likely require a left total knee arthroplasty in 
the future.  The provider remarked that the veteran's 
arthrosis "may be related to previous football injury."  

The veteran's children submitted statements that were 
received by the RO in May 2000.  His sons recalled that the 
veteran was unable to do some physical activities when they 
were young due to his chronic disabilities.  They noted that 
the problems were related to military wounds.  His daughter 
recalled that the veteran's knees often gave out on him and 
that he was unable to participate in athletic games.  
Presently, she was a nurse and she could understand the 
difficulty the veteran had due to his degenerative knee 
conditions.  

A VA outpatient treatment report dated in October 2002 
indicated that the veteran had been diagnosed with lumbar 
stenosis.  

Upon VA examination in February 2003, the veteran gave a 
history of injuries to his knees and shoulders in the 1950's.  
Over the years, he developed arthritis in these joints.  He 
had a total right knee arthroplasty but has not had the left 
knee done yet.  He complained of aches, pain, soreness, and 
tenderness.  He had difficulty standing, walking, and getting 
around.  At times, he wore a brace on his knee or used a 
cane.  Clinical evaluation showed some tenderness and 
soreness in the shoulders with slight crepitation with 
motion.  Both shoulders could abduct and flex to 180 degrees, 
and internally and externally rotate to 90 degrees with pain 
at the extremes.  He had excellent strength.  The right knee 
demonstrated range of motion from 0 degrees to 125 degrees 
with some pain with active and passive motion with and 
without resistance.  The knee was stable.  The left knee 
demonstrated range of motion from 0 degrees to 120 degrees 
with mild pain on active and passive motion with and without 
resistance.  The knee was also stable.  Clinical evaluation 
of the left ankle showed pain and tenderness with pain on 
motion.  The final diagnoses were residuals of a left ankle 
injury with arthritis; arthritis of the knees and right 
ankle; and chronic tendonitis of both shoulders.  The 
examiner noted that he had reviewed the veteran's claims 
file.  He opined that the bilateral knee, bilateral shoulder, 
and right ankle disabilities were not likely to be related to 
the veteran's military service.  He observed that, aside from 
the left ankle, there were no documented residuals of the 
other injuries in service.  

Private medical records dated in March and April 2003 show 
that the veteran was seen for a comprehensive clinical 
evaluation.  His history of complaints of pain included back 
pain, upper extremity pain, and lower extremity pain.  

Based on the evidence of record, the Board finds that service 
connection is not warranted for arthritis of multiple joints, 
to include the shoulders, knees, and right ankle, including 
secondary to the service-connected left ankle disability.  
The Board acknowledges that the veteran was treated for 
several injuries in service, including to his knees and 
shoulders.  However, upon separation examination in 
October 1956, no chronic disability of the knees or shoulders 
was reported.  Moreover, upon VA examination in June 1957, 
shortly after the veteran's discharge from service, no 
chronic residual disability of the knees or shoulders from 
the injuries he sustained in service were found, and there 
was no documented X-ray evidence of arthritis in any of these 
joints.  The medical reports in the file show that the 
veteran's arthritis was initially diagnosed many years after 
his discharge from service.  Furthermore, upon VA examination 
in February 2003, the examiner concluded that it was not 
likely that the veteran's currently diagnosed bilateral knee, 
bilateral shoulder, and right ankle disabilities were related 
to his military service.  Finally, none of the medical 
reports discussed above have concluded that the arthritis in 
the veteran's shoulders, knees, or right ankle was 
proximately due to or aggravated by the service-connected 
left ankle disability.  

The Board notes that a VA nurse practitioner had concluded in 
October 1999 that the veteran's chronic pain in his shoulders 
and knees was related to the injuries that he sustained in 
service.  However, this statement was not based on a review 
of the full record, particularly the service medical records, 
but rather on a history provided by the veteran.  Hence, it 
lacks probative value.  See LeShore v. Brown, 8 Vet. App. 406 
(1995) (medical professionals are not competent to transform 
a lay history, unenhanced by medical comment, into competent 
medical evidence based on their status as medical 
professionals).  The opinion provided in April 2000 that the 
veteran's currently diagnosed bilateral degenerative joint 
disease of the knees may be related to the football injuries 
he sustained in service also lacks probative value because it 
is too speculative.  See Bostain v. West, 11 Vet. App. 124, 
127-28; Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or 
may not" and is too speculative to establish medical nexus).  
See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too 
speculative).  Hence, the Board has accorded these statements 
less weight that the opinion provided by the VA examiner in 
February 2003.  See Winsett, supra.  

To the extent that the veteran offers his own opinion that 
his currently diagnosed arthritis of multiple joints (to 
include arthritis of the shoulders, knees, and right ankle) 
began in his military service, or is related to any injuries 
in service or a service-connected disability, the Board notes 
that his opinion is not probative on the issue.  Lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  Espiritu, supra.  
Furthermore, although the veteran is competent to report that 
he experienced pain in his joints from the time of his 
discharge from service, he is not competent to state that the 
pain was due to arthritis.  Hence, absent any medical reports 
showing continuity of symptomatology, the Board finds that 
the veteran's statements are not sufficient to support a 
grant of service connection based on 38 C.F.R. § 3.303(b).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  Therefore, the 
veteran's claim for service connection for arthritis of 
multiple joints (including the shoulders, knees, and right 
ankle), including secondary to the service-connected left 
ankle disability, must be denied.  See Gilbert, supra.  




ORDER

Service connection for arthritis of multiple joints, to 
include the shoulders, knees, and right ankle (previously 
claimed as residuals of injuries to the shoulders and knees), 
including secondary to the service-connected left ankle 
disability, is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


